



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McNulty, 2015 ONCA 776

DATE: 20151113

DOCKET: C60502

Gillese, Watt and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ashleigh McNulty

Appellant

Jonathan Bliss, for the appellant

Eric Siebenmorgen, for the respondent

Heard: November 6, 2015

On appeal from the sentence imposed on August 29, 2014 by
    Justice Robert P. Main of the Ontario Court of Justice.

ENDORSEMENT

[1]

After a trial before a judge of the Ontario Court of Justice, the
    appellant was convicted of assault and break, enter and commit the indictable
    offence of assault. She was found not guilty of possession of a weapon  a
    hatchet  for a purpose dangerous to the public peace. The offences all arose
    out of a home invasion in which the appellant and two others participated.

[2]

The trial judge imposed a cumulative sentence of imprisonment for two
    years less one day, to be followed by concurrent periods of probation for two
    years, coupled with the usual ancillary orders.

[3]

At trial, [then] counsel for the appellant sought a conditional sentence
    of imprisonment of two years less one day or a short sharp custodial sentence
    to be followed by a period of probation. The trial Crown sought a penitentiary
    sentence of three years.

[4]

The appellant, who has been granted leave to appeal sentence, once again
    advances a conditional sentence of imprisonment as the appropriate sentencing
    disposition. In the alternative, she seeks a reduction in the quantum of the
    carceral portion of her sentence.

[5]

The appellant says that the trial judge erred in principle in failing to
    consider the availability of a conditional sentence of imprisonment and in
    failing to impose such a sentence. Several factors, she submits, led the trial
    judge into error:


i.

a mischaracterization of the appellants allocution as demonstrative of
    a lack of insight and absence of remorse;


ii.

an overemphasis on the injuries to the victim, in light of the trial
    judges acquittal of the appellant on counts of assault with a weapon and
    possession of a weapon for a purpose dangerous to the public peace; and


iii.

a failure to address, in any meaningful way, the availability of a
    conditional sentence of imprisonment.

[6]

We see no error in the trial judges rejection of a conditional sentence
    of imprisonment as a fit sentence in this case.

[7]

The appellant was a principal in a home invasion. It was she who:


i.

had surreptitiously obtained a key to the premises;


ii.

inveigled one resident out of the premises on the pretense of a meeting
    with him at a nearby coffee shop;


iii.

was aware of the presence of another resident and his special needs son
    in the premises at the time of the invasion; and


iv.

was an active participant in the entry to the unit and the initial
    restraint of the victim.

[8]

Despite the generally favourable pre-sentence report and the appellants
    admirable rehabilitative efforts, both of which were taken into account by the
    trial judge, the offence in which the appellant participated and without whose
    instigation it could not have occurred, was a very serious offence. The maximum
    punishment upon conviction is imprisonment for life. The predominant sentencing
    objectives were denunciation and deterrence. The trial judge was also required
    to consider, as an aggravating circumstance, the fact that the apartment was,
    to the knowledge of the appellant, occupied at the time of the invasion and
    that the appellant used or threatened violence to the victim or the property.

[9]

In our view, the trial judge correctly concluded that a conditional
    sentence of imprisonment was not a fit sentencing disposition. Such a
    disposition would not be consistent with the fundamental purpose and
    controlling sentencing principles. Further, as we see it, the principal offence
    of which the appellant was convicted was a serious personal injury offence
    within s. 752 of the
Criminal Code
as it read at the time of the
    sentencing. Indeed, the trial judge might have imposed a penitentiary sentence
    and would not have erred in principle had he done so.

[10]

The
    appeal from sentence is dismissed.

Eileen E. Gillese J.A.

David Watt J.A.

G. Pardu J.A.


